1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11
     MARISSA LOFTIS, et al.,                        Case No. 3:16-cv-02300-MMA-MSB
12
                                     Plaintiff, FINAL JUDGMENT
13
                 v.
14
15   D. RAMOS, et al.,
16                                Defendants.
17
18
19        This action came before the Court for a jury trial beginning on October 8,
20   2019. The issues have been tried, and the jury has rendered a verdict in favor of
21   Defendants on all claims. Based on the jury verdict for Defendants returned on
22   October 10, 2019, see Ex. A attached hereto, the Court awards judgment in favor of
23   Defendants D. RAMOS, C. DAVIS, C. VALADEZ (MEZA), and J. UGALDE, and
24   against Plaintiffs, MARISSA LOFTIS and MARQUISE DEANGELO LOFTIS, JR.
25        The Court previously entered summary judgment for Defendants on Plaintiffs’
26   Fourth Amendment illegal search claim and Fourteenth Amendment deprivation of
27   familial companionship claim. See Doc. No. 64.
28   //
                                                1
                                                                   16-cv-02300-MMA-MSB
1         IT IS ORDERED AND ADJUDGED that Defendants did not violate
2    Plaintiffs’ Fourth Amendment right to be free from unreasonable seizure.
3         The Court DIRECTS The Clerk of Court to enter a separate Clerk’s Judgment
4    in favor of Defendants D. RAMOS, C. DAVIS, C. VALADEZ (MEZA), and J.
5    UGALDE, and to close this case.
6         IT IS SO ORDERED.
7    DATE: October 15, 2019             __________________________________
8                                         HON. MICHAEL M. ANELLO
                                          United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                                                                 16-cv-02300-MMA-MSB
1
2
3
4
5
6
7
8
9
10
11
12
13   EXHIBIT A
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         3
                 16-cv-02300-MMA-MSB
Case 3:16-cv-02300-MMA-MSB Document 115 Filed 10/10/19 PageID.1159 Page 3 of 5
